AO 399 (0|.*09) Watvcr of the Service ofSummons

UNITED STATES DISTRICT COURT

for the
Northem District of Ohio

United Stat_es c_)f Amen'ca _
Pt'aintw‘
v

Fiodneyr L. Currg.lr et a|.
Dejéndant

Civil Action No. 1:1B-cv-02874

\_/\_/\_/\_/\_/

WAIVER OF THE SERVICE OF SUMMONS

To: Mary A. Sta||ings
(Name ofthe plar`mtj" s attorney or unrepresented plaint{[D

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that l, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

l also understand that l, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from 12/18/2018 , the date when this request was sent (or 90 days if it was sent outside the
United States). lf I fail to do so, a defaultjudgment will be entered against me or the entity I represen

Date: ,¢_'/ Z gaf 2¢9/ § _

-_”, ___._...___

 

 

 

Ohio Dcpt. of Job and Family Services, Bureau of x S"g"“l“'”¢ a.t' 11'6’5“0""€)' ar unrepresentedparty
Unemploymen_t£ompelsat_ion Tax__ 'L_ JZ}¢-i;:,é/ ,¢,, _,-1 nat '¢/9 6 Z»r)i/
Prr'nted name ofpar.ry waiving service of summons ' I’rt'nted name w 73 7 7J"

// _}_c_) 65 §'f f $'f ’
._'(0£¢¢-¢¢3»¢} M_¢P,:z’_gz¢@ ,.z/:r__z_-/*_<
\,I._¢?Fc/FL " »"¢¢ ('C"QME//§/( §§ ,c'--‘\ 0»@/”7}¢¢=

E»mnt'.l address ‘
-f{: vw

65 /e/ fgg-¢;r<"s/

Telephonenumber __ __ mm

 

Duty to Avoid Unneeessary Expenses ofServing o Sammons

Rule 4 of the l-` ederal Rules of Civil Proeedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant \\ho is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United Statcs will be required to pay the expenses of service. unless the defendant shows good cause for the failure.

“Good eause" does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the conn has
no jurisdiction over this matter or over the defendant or the dcfendant*s property.

If`thc waiver is signed and retnmed. you can still make these and all other defenses and objections, but you cannot object to the absence ol`
a summons or of service.

ll`) ou waive sen ice, then you must, within the time specified nn the waiver fonn, serve an answer or a motion under Rule 12 on the plaintiff
and l'tle a copy with the court. By signing and returning the waiver fom't. you are allowed more time to respond than ifa summons had been served.

